        Case 1:20-cv-01322-DAD-JLT Document 18 Filed 04/12/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   PEDRO JOSE GONZALEZ, et al.,                   )   Case No.: 1:20-CV-01322-DAD-JLT
                                                    )
12                 Plaintiffs,                      )   ORDER CLOSING THE ACTION
13          v.                                      )   (Doc. 17)
                                                    )
14   SUBARU OF AMERICA, INC.,                       )
                                                    )
15                 Defendant.                       )
16
17          The parties have stipulated to the action being dismissed with prejudice. (Doc. 17) The Federal

18   Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further order of

19   the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of

20   Court is DIRECTED to close this action.

21
22   IT IS SO ORDERED.

23      Dated:    April 11, 2021                            _ /s/ Jennifer L. Thurston
24                                               CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
